Citation Nr: 1241318	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical radiculopathy of the bilateral upper extremities.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for thrombophlebitis of the left upper extremity, or any residuals thereof (claimed as right arm vein condition).

5.  Entitlement to service connection for a sleep disorder, to include as an undiagnosed illness.

6.  Entitlement to service connection for a gastrointestinal disorder (claimed as diarrhea and stomach cramps), to include as an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1980 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those issues.

The issues of service connection for sleep and gastrointestinal disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently shown to have cervical radiculopathy of the bilateral upper extremities which is associated with his service-connected cervical spine degenerative disc disease.

2.  The Veteran is not show to have any sinus issues at enlistment into service in July 1980.

3.  The Veteran was treated for and diagnosed with sinusitis during service in December 2003.

4.  The Veteran's sinusitis is shown to have begun in service and has been chronic and continuous since discharge from military service.

5.  The Veteran was sound as to any vertigo condition on enlistment in July 1980.

6.  The Veteran was first diagnosed with vertigo in December 2003 and such has been shown by the evidence of record to be chronic and continuous since that time.

7.  The Veteran developed thrombophlebitis of the left upper extremity in January 2004 following an adverse reaction to Demerol and Valium used during a colonoscopy performed during military service.

8.  The Veteran's thrombophlebitis of the left upper extremity is currently shown to have resolved without any residuals associated with that condition; there is no current diagnosis of thrombophlebitis or any residuals thereof.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for cervical radiculopathy of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria establishing service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria establishing service connection for vertigo have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  The criteria establishing service connection for thrombophlebitis of the left upper extremity, or any residual thereof, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable decision, as discussed below, awarding service connection for cervical radiculopathy of the bilateral upper extremities, sinusitis and vertigo, no further notice or assistance is needed to aid the Veteran in substantiating his claim on that issue.  Such represents a full award of benefits sought on appeal.

With regards to the Veteran's thrombophlebitis claim, he was sent letters in August 2006 and July 2007 that provided information as to what evidence was required to substantiate the claims for a right arm vein condition-which the RO/AMC adjudicated as a claim of thrombophlebitis claim for the left upper extremity-and of the division of responsibilities between VA and a claimant in developing an appeal.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  

While the Board acknowledges that the Veteran initially claimed a right arm vein condition and a left arm vein condition was ultimately adjudicated, the Board finds that such is not prejudicial to the Veteran in this case and is ultimately harmless error.  

Except in cases where VA has failed to inform the appellant of the information and evidence necessary to substantiate the claim, determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the present case, the notice error at issue did not affect the essential fairness of the adjudication.  First, the Veteran claimed a right arm vein condition and prior to adjudication the proper VCAA notice was sent to the Veteran for that claim.  After review of the claims file, it appears that the only vein condition in the Veteran's service treatment records was for his left arm instead of his right arm.  

The Board finds that such a trivial mistake in which arm the Veteran was claiming should not further delay adjudication of the issue for a remand of VCAA notice, which would change a single word in the letter and reissue the same form letter.  The Veteran was informed in those two letters as to how to substantiate a claim for his vein condition and regardless of whether the letter read "right arm" rather than "left arm."  Indeed, from the aggregate of the communications provided to the Veteran, a reasonable person should have been able to understand what evidence was necessary to substantiate the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Furthermore, the Board finds that no purpose would be served in further delaying adjudication of this issue as the Veteran appeared to have actual knowledge of the evidence he needed to submit to substantiate his claim.  Specifically, the Board notes that the Veteran submitted several copies from his service treatment records of his left arm vein condition from May 2004.  It was this condition that he was claiming, and submission of those documents demonstrates that he was well aware of the type of evidence he needed to substantiate his claim, despite earlier claiming a right arm vein condition rather than a left arm vein condition.  Such submission of evidence is therefore deemed by the Board to be demonstrable of personal knowledge of the essence of the VCAA notice regarding what evidence was necessary to substantiate his claim as ultimately adjudicated.  See Id.  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

For all of these reasons, it is determined that the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Thus, the Board finds that the issuance of the notice in this case that addressed a right arm vein condition rather than a left arm vein condition is harmless error, that such is not prejudicial in this case, and a remand in order to issue proper notice in this case is not necessary.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, no further development is required with respect to the duty to notify as to the thrombophlebitis issue herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).


Service Connection for Cervical Radiculopathy of the Bilateral Upper Extremities

Initially, the Board notes that the Veteran has been service-connected for cervical spine degenerative disc disease.  

On appeal, the Veteran has asserted that he has cervical radiculopathy of his bilateral upper extremities, consisting of tingling, weakness, and pain in his arms and wrists.  The Board finds that service connection for cervical radiculopathy of the bilateral upper extremities is warranted in this case.

The Veteran underwent an enlistment examination in July 1980 at which time his upper extremities were noted as normal.  In April 1997, the Veteran reported pain shooting down his arm from his right shoulder.  He again complained of that right arm pain in May 1997, at which time it was noted as having an unknown etiology.  In June 1997, the doctors noted that they suspected a herniated nucleus pulpous in the Veteran's cervical spine as the likely cause of that pain.  In September 1997, the Veteran was scheduled for a neurologic consult.  In that consult, the Veteran was given an electroneuromyography (EMG) which revealed an abnormal study raising the issue of a right C6 radiculopathy at that time, which could not be confirmed without other abnormalities.  In October 1997, the Veteran was noted as having cervical spondylosis but that the EMG did not clearly demonstrate radiculopathy.  It appears in that treatment that such radiculopathy was improved with physical therapy techniques involving the Veteran's cervical spine.  No further treatment for any upper extremity pain or radicular symptomatology is shown throughout the service treatment records.

The Veteran was separated from service in March 2005.  In July 2005, the Veteran sought private neurologic treatment for right arm pain that began in the elbow and radiated down into his hand, causing clumsiness and weakness when he tried to pick up items.  The Veteran was differentially diagnosed at that time with mild C6 cervical radiculopathy or right radial nerve entrapment.  In September 2005, the Veteran was again treated for his right arm pain, weakness and clumsiness, at which time the private provider noted that there were no myelopathic features on examination, though the Veteran had weakness in his right biceps, triceps and wrist extensors.  By October 2006, that private physician noted that the Veteran had "known cervical spine degenerative disc disease and C6 radiculopathy on the right."  

Review of the Veteran's VA treatment records demonstrates that cervical spondylosis with myopathy listed in the problems list throughout those records.  In an October 2009 primary care treatment record notes the Veteran has chronic neck pain with radiculopathy due to spondylosis, and was scheduled for a spinal surgeon consult.  Such consult occurred in November 2009, which noted that the Veteran's radicular symptomatology had progressed to his left arm as well as his right arm.  He complained of bilateral pain, weakness, numbness and tingling at that time.  The Veteran reported that the onset of his present pain and symptoms began in 1997.  After numerous diagnostic and neurological testing-including noting a cervical Magnetic Resonating Imaging (MRI) scan performed in June 2009 revealing multilevel cervical spondylosis, most advanced at the C3-C4-the VA orthopedic physician diagnosed the Veteran with multilevel cervical spine degenerative disc disease with a herniated nucleus pulpous, most pronounced at the C3-4.

The Veteran underwent a VA examination of his cervical spine in May 2007, which demonstrated no pathology to render a diagnosis of radiculopathy of the upper extremities as there was no physical evidence of such at that time.

In light of breadth of the above evidence and by resolving doubt in favor of the Veteran, the Board finds that he has noted bilateral upper extremity radiculopathy related to his service-connected cervical spine degenerative disc disease.  

The Board notes that the Veteran had right arm radicular symptomatology in service which he has competently and credibly stated has been present since that time.  Unfortunately testing at that time was inconclusive.  However, following separation from service, testing revealed that he does have radiculopathy of the right upper extremity.  The Board notes the similarity in symptomatology as described in 1997 with that noted in 2005 and eventually diagnosed and associated with his cervical spine disability in 2006 and 2009.  Most recently, the Board notes that those same symptoms have begun with the Veteran's left upper extremity.  

After review of the Veteran's service treatment and post-service private and VA treatment records, the Board is more than satisfied that such evidence demonstrates at least equipoise as to whether the Veteran's claimed radicular conditions are related to his cervical spine disability.  Accordingly, by resolving doubt in favor of the Veteran, the Board finds that service connection for cervical radiculopathy of the bilateral upper extremities is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Sinusitis

On appeal, the Veteran asserts that he should be awarded service connection for sinusitis because such began during military service.  The Board finds that service connection for sinusitis is warranted in this case.

The Veteran underwent an enlistment examination in July 1980, at which time his sinuses were normal and he did not have any complaints of sinusitis.  During service, however, the Veteran had numerous treatments for cold and flu symptoms.  In February 1992, he complained of head congestion and sinus pain; the doctor assessed "consider sinusitis."  No further treatment was shown in service for sinusitis until May 2003, when the Veteran was diagnosed with sinusitis.  Consequently, the Veteran was seen again in December 2003 for dizziness and was assessed as having dizziness and sinusitis.  Finally, in July 2004, he reported having been treated for sinus issues.

Following discharge from service, the Veteran sought private treatment for his sinus issues.  An October 2005 CT head scan demonstrated evidence of sinusitis involving most of the paranasal sinuses.  The age of the process was uncertain based on the isolated examination and clinical evaluation can determine whether an interval study is necessary.

VA treatment records demonstrate "COPD/sinusitis" in the problems list throughout the appeal period.  In April 2009, the Veteran is shown to have allergic rhinitis without any evidence of significant chronic sinus disease on an October 2008 scan.  However, in a November 2009 treatment record, the Veteran was diagnosed with chronic sinusitis and was told to follow up with ENT.  

On the basis of this evidence, the Board finds that the evidence demonstrates that the Veteran's sinusitis began in service and has been continuous since discharge from service.  The Board notes that his sinusitis has been shown to be chronic in the VA treatment records.  He had sinusitis treatment in service in December 2003, and then within 7 months of discharge from service was shown to have sinusitis on the private CT scan.  Therefore, the Board finds that such has been chronic and continuous since discharge from service and thus, service connection is warranted in this case.  See 38 C.F.R. §§ 3.102, 3.303(b).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Vertigo

The Veteran has averred that he has vertigo and that such began during military service.  

In July 1980, the Veteran underwent an enlistment examination during which no vertigo was assessed or history of such reported.  The Veteran is therefore sound as to that condition.  See 38 U.S.C.A. § 1111 (West 2002).

During service in December 2003, the Veteran first reported and sought treatment for dizziness and vertigo with a six day history of symptomatology.  He was placed on meclinzine for those symptoms and was followed up the next day, when he reported minimal improvement.  He was diagnosed with vertigo at that time.  The Veteran was seen for dizziness and sinusitis approximately 5 days later, and he underwent a CT head scan for his dizziness which was unremarkable approximately 3 days after that.  No further treatment for that condition is shown in service, although the Veteran reported still having and seeking treatment for vertigo in his report of medical history in July 2004.

Following discharge from service, in a July 2005 neurologic consult, the Veteran reported having fatigue, dizziness and vertigo.  The private physician noted that the Veteran had some possible mild photophobia and was wearing sunglasses in the waiting room; the Veteran informed him that if he does not wear the sunglasses, he will have vertigo.  

The Veteran's VA treatment records demonstrate that in April 2009, the Veteran did not have any vertigo, though in July 2009, he was seen for reports of occasional tinnitus, brief vertigo episodes approximately twice a month, and was noted as having a progressive hearing loss on the right side status post right myringotomy and ventilation tube placed in 2008.  Again, in a December 2010 treatment note, the Veteran reported having vertigo twice a month.  

On the basis of this evidence, the Board finds that while no current evidence of a diagnosis after discharge from service exists, service connection for vertigo is warranted at this time.  The Board specifically acknowledges that the Veteran was diagnosed with vertigo in service.  The Board also concedes that there is a substantial period of time between December 2003 and July 2004, and from July 2004 to discharge from service when the Veteran was not seen for or reported any vertigo.  Likewise, after discharge from service the Veteran did not have any specific treatment for vertigo, though he reported it in conjunction with treatment for other conditions.  While the Veteran denied any vertigo in April 2009, a mere 3 months later the Veteran reported having it twice a month.  The evidence closer in time to discharge from service demonstrates that he showed up to a neurologic consult wearing sunglasses in order to prevent having vertigo.  

Thus, by resolving benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's diagnosed vertigo began in military service and has been chronic and continuous since his discharge.  The Veteran's lay evidence and treatment reports document competent and credible history of continued vertigo since discharge.  Accordingly, the Board finds that service connection for vertigo is warranted on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303(b).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Thrombophlebitis of the Left Upper Extremity

On appeal, the Veteran has claimed thrombophlebitis of his left upper extremity.  The Board notes that his service treatment records document treatment for that condition for the Veteran's left forearm from January to May 2004, following an intravenous anesthesia colonoscopy procedure using Demerol and Valium together.  In May 2004, the Veteran's doctor could not find any thrombophlebitis at that time.  No further treatment for that condition appears in the Veteran's service treatment records.

The Board thus concedes that the Veteran had thrombophlebitis of his left upper extremity during military service.  

Following discharge from service, private and VA treatment records do not document any treatment for, complaints of, or diagnosis of thrombophlebitis of the left upper extremity, or any residuals associated with that condition.  In fact, a left upper extremity venous doppler scan from May 2007 documents no evidence of deep vein thrombosis.  

Such a test was the result of the Veteran undergoing a VA examination for his claimed left upper extremity condition.  In that examination, the Veteran stated that in 2004 he had an injection of Demerol and Valium for a colonoscopy and that he had an adverse reaction which resulted in marked swelling and pain in his left arm.  He stated that the swelling has gradually subsided and he was advised to avoid use of Demerol and Valium since that time.  He reported no other residual functional impairment resulting from that incident.  On examination, the Veteran's upper extremities appeared to be normal.  The examiner stated that there was no pathology to render a diagnosis for any claimed thrombophlebitis condition at that time.

While the Board acknowledges that the Veteran had a severe and grave incident of thrombophlebitis of the left upper extremity during service, the evidence does not reveal a diagnosis of that condition following discharge from service or any noted residuals related to that condition from service.  

While the Veteran is competent to state that he had swelling and other symptoms associated with thrombophlebitis, he is not competent to render a diagnosis of that condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Moreover, even if thrombophlebitis is more analogous to varicose veins and is capable of lay diagnosis, the Veteran has not so diagnosed himself in this case.  The Board notes that he applied for benefits related to this condition, but that merely filing for benefits does not mean that the Veteran has that condition.  The Veteran specifically reported in his VA examination that the symptoms of lay observation that would lead to lay diagnosis had gradually subsided and that there was no current residual functional impairment.  

Thus, the Board concludes both that the Veteran himself confirmed he had neither a current disability or that such disability shown in service had been chronic and continuous since onset; rather, the Board concludes that the Veteran affirmed that such condition had gradually resolved.  Such a conclusion is bolstered by the fact that the Veteran has not sought any treatment regarding any vein condition of his left upper extremity throughout his post-service period, nor has he sought treatment for or complained of any residuals associated with any vein condition.  

Consequently, the Board is forced to conclude in this case that the evidence of record does not demonstrate any current diagnosis of thrombophlebitis of the left upper extremity, or any residuals thereof, and that his thrombophlebitis noted in service has subsequently resolved prior to discharge from service.  Accordingly, the Board must deny service connection for thrombophlebitis of the left upper extremity at this time.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for cervical radiculopathy of the bilateral upper extremities is granted.

Service connection for sinusitis is granted.

Service connection for vertigo is granted.

Service connection for thrombophlebitis of the left upper extremity, or any residuals thereof, is denied.



REMAND

In the VA treatment records in Virtual VA, the Board notes that the Veteran underwent an October 2010 sleep study, after which he was diagnosed with periodic leg movement disorder (PLMD) but was not shown to have any obstructive sleep apnea (OSA).  The Veteran has continued to complain of having sleep problems as well as his girlfriend reporting that he stops breathing at night and snores loudly.  

On the basis of this evidence, the Board finds that a VA examination is necessary in order to determine whether the Veteran currently has OSA/PLMD and whether those disorders are related to his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Likewise, the Veteran's VA treatment records demonstrate that he has internal hemorrhoids, sigmoid diverticulitis, and chronic diarrhea-at least one VA doctor has noted that the Veteran's chronic diarrhea or mixed stool pattern is possibly irritable bowel syndrome (IBS).  On the basis of this evidence, the Board finds that a VA examination is also necessary in order to determine whether any of the Veteran's diagnosed gastrointestinal disorders cause his claimed diarrhea and stomach issues and are related to his military service, or whether the Veteran's diarrhea is diagnosable as IBS which is related to military service.  See Id.

The Board notes that the Veteran has claimed stomach, diarrhea and sleep problems, all of which are potential symptoms of undiagnosed illnesses under the relevant regulations governing Persian Gulf War veterans, of which the Veteran is a member.  Thus, on remand, the RO/AMC, as well as the examiners assigned to the Veteran's case, should address that issue as a potential theory of entitlement in this case.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Philadelphia VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed sleep and gastrointestinal disorders, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination an appropriate examiner in order to determine whether any current sleep and gastrointestinal disorders are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including a sleep study, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any sleep and gastrointestinal disorders found, including obstructive sleep apnea, periodic leg movement disorder, irritable bowel syndrome (IBS), sigmoid diverticulitis and internal hemorrhoids.  

If the examiner examines the Veteran and determines that the Veteran's noted sleep and gastrointestinal symptoms cannot be attributed to any established disease or disorder, the examiner should discuss whether the Veteran has a qualifying chronic disability or medically undefined chronic multisymptom illness as defined under 38 C.F.R. § 3.317.

The examiner should then opine whether any disorders/qualifying chronic disability found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are caused by the Veteran's active service.  

The examiner should specifically discuss any lay evidence with respect to continuity of symptomatology since service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for sleep and gastrointestinal disorders, both to include as undiagnosed illnesses.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


